

Exhibit 10.1


The cash compensation of the non-employee directors of the Board of Directors of
the Company is as follows:



 
·
the annual cash retainer payable for Company Board-level (as opposed to
Committee-level) service is $30,000;

     

 
·
an annual cash retainer of $12,000 is payable to the chairman of the Audit
Committee;

     

 
·
an annual cash retainer of $9,000 is payable to the chairman of the Compensation
Committee;

     

 
·
the amount of the per meeting fee for in-person Board of Directors meetings is
$1,600;

     

 
·
the amount of the per meeting fee for in-person Committee meetings is $1,200;

     

 
·
the amount of the per meeting fee payable for telephonic meetings of the Board
of Directors or a Committee lasting one hour or less is fixed at 50% of the per
meeting for a Board of Directors or Committee meeting, as applicable and

     

 
·
in the event that the Company determines that it is advisable to establish a
Special Committee, if and when such a Committee is needed, additional
compensation would be paid at the rate of $5,000 per month for the Special
Committee Chairman, $2,500 per month for the Special Committee Vice-Chairman,
and $2,000 per meeting for all members of the Special Committee. The additional
compensation will be discontinued when any Special Committee project is
suspended or concluded.




--------------------------------------------------------------------------------

